 

Case 1:20-cv-01727-AKH Documen t26 Filed 04/15/20 Page 1 of 1

Case 1:20-cv-01727-AKH Document 23 Filed 04/14/20 Page 1 of1

Catholic Charities Community Services
80 Maiden Lane 13" Fl.

ae Catholic Charities New York, NY 10038

 

 

Community Services 212-419-3700

Providing Help. Creating Hope. www.catholiccharitiesny.org

 

April 14, 2020

VIA ECF

Honorable Alvin K. Hellerstein
United States District Judge
United States District Court
Southern District of New York
500 Peari Street

New Yerk, NY 10007

Re: Rodriguez Ordonez v. Wolf, et al., 20 Civ. 1727 (AKH)
Consent Letter Motion to File Amended Petition Under Seal

Dear Judge Hellerstein,

Petitioner’s counsel writes respectfully to request permission to file under seal the
Amended Petition and attached exhibits. The petition and exhibits contain sensitive information,
inclucing medical information and diagnoses concerning Petitioner when he was a minor.

Consistent with Rule 4(B) of Your Honor’s Individual Rules, these documents are being
filed on ECF and electronically related to this letter motion. Respondents consent to this request
to seal. The Court previously granted a consent letter motion to seal certain documents, on the
same basis offered here, filed by respondents at ECF 11.

We thank the Court for its consideration of this request.

Respectfully,

/s/ Anthony Enriquez

Anthony Enriquez, Esq.

Director, Unaccompanied Minors Program
Catholic Charities Community Services

80 Maiden Lane, 13th FI.,

New York, NY 10038

Tel: 212-419-3780

 

 

 

Counsel for Petitioner

cc (via ECF): Counsel for Respondents
